McNULTY, Judge.
Appellant brought suit to contest the validity of the assessment of its properties *195in Hillsborough County. It directly appeals from an adverse judgment.
Appellant’s main complaint is the method of assessment, i. e., the “block method”, used by appellee Tax Assessor in assessing the subject property. However, the record is replete with evidence from which the court could, and manifestly did, find that the “block method” is an acceptable and recognized technique of evaluating properties for taxation purposes;1 and appellant has not demonstrated that the trial court erred in rejecting appellant’s contention that its suggested method of evaluation was not employed instead of the method used in fact.
Accordingly, the judgment appealed from should be, and it is, affirmed.
Affirmed.
LILES, A. C. J., concurs.
PIERCE, J., dissents.

. G. /., R. H. James, Inc. et al. v. Anderson et al. (Fla.App.2d 1964), 165 So.2d 829; and Osborn v. Yeager (Fla.App.2d 1963), 155 So.2d 742.